COURT OF APPEALS OF VIRGINIA


            Present: Judges Petty, Malveaux and Senior Judge Annunziata
            Argued at Alexandria, Virginia
PUBLISHED




            MICHAEL SEAN GREEN
                                                                                 OPINION BY
            v.     Record No. 1338-17-4                                     JUDGE WILLIAM G. PETTY
                                                                                 JULY 17, 2018
            COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                                            Victoria A.B. Willis, Judge

                           Brian Carrico, Assistant Public Defender, for appellant.

                           Leah A. Darron, Senior Assistant Attorney General (Mark R.
                           Herring, Attorney General, on brief), for appellee.


                   In 2017, Michael Sean Green was found in violation of the conditions of his suspended

            sentence on a 1993 arson conviction. The trial court revoked his nine-year suspended sentence.

            On appeal, Green argues that the “[t]rial [c]ourt erred in finding that it had jurisdiction to revoke

            Green’s nine year suspended sentence relating to his 1993 arson conviction because that 10-year

            period of suspension had expired.” For the reasons stated below, we agree and reverse the

            judgment of the trial court.

                                                       BACKGROUND

                   “On appeal, we review the evidence in the light most favorable to the Commonwealth,

            granting to it all reasonable inferences fairly deducible therefrom.” Wells v. Commonwealth, 65

            Va. App. 722, 725, 781 S.E.2d 362, 364 (2016) (quoting Martin v. Commonwealth, 4 Va. App.

            438, 443, 358 S.E.2d 415, 418 (1987)).

                   On December 14, 1993, Green pleaded guilty to one count of felony arson pursuant to

            Code § 18.2-81. The trial court sentenced Green to ten years of confinement with nine years
suspended “on the condition that the defendant keep the peace and be of good behavior and

violate no criminal laws of the Commonwealth or of any other jurisdiction of the United States

for a period of ten (10) years.” The trial court further conditioned that “[u]pon the defendant’s

release from confinement, he is to be placed on active supervised probation under the Probation

Officer of this [c]ourt for the term of suspension for a period of time deemed appropriate by the

[c]ourt.” Green was also required to pay restitution, court costs, and attorney’s fees.

       Prior to his release from confinement on the arson conviction, Green was convicted of

unrelated offenses that he committed prior to December 14, 1993. Green was sentenced to a

total of fifty-four years in prison. Green was eligible for parole, however, and was released from

incarceration on November 7, 2014. He was on concurrent parole supervision for the unrelated

offenses and supervised probation for the arson conviction. On June 8, 2015, a capias for

violation of a probation order was issued for Green’s arrest. The major violation report

regarding his probation alleged that Green was in violation of his probation for events that

occurred in May of 2015. The report alleged that he failed to report to his probation officer that

he was charged with reckless driving, he admitted to being in possession of prohibited sexual

video content, and he absconded.

       Green was arrested, and he moved to dismiss the violation pursuant to Code § 19.2-306.

The trial court denied Green’s motion and ordered him to serve the remaining nine years of his

suspended sentence on the arson conviction.

                                             ANALYSIS

       Green argues that the period of suspension on his arson conviction expired in 2003, when

his period of good behavior concluded. Accordingly, Green argues that the trial court lacked




                                                -2-
jurisdiction to revoke and impose the previously suspended portion of his sentence for violations

that occurred after his release from prison in 2014.1 We agree.

       Generally, “[a]bsent an abuse of discretion, [this Court] will not reverse a trial court’s

revocation of a suspended sentence under Code § 19.2-306.” Leitao v. Commonwealth, 39

Va. App. 435, 438, 573 S.E.2d 317, 319 (2002). However, the “authority of the trial court to

revoke [an] appellant’s suspended sentence is one of statutory interpretation and presents a pure

question of law, which this Court reviews de novo.” Wilson v. Commonwealth, 67 Va. App. 82,

88-89, 793 S.E.2d 15, 18 (2016) (alterations in original) (emphasis added) (quoting Hodgins v.

Commonwealth, 61 Va. App. 102, 107, 733 S.E.2d 678, 680 (2012)).

       Code § 19.2-303 provides, in pertinent part: “After conviction . . . the court may suspend

imposition of sentence or suspend the sentence in whole or part and in addition may place the

defendant on probation under such conditions as the court shall determine . . . .”

       Code § 19.2-306 provides, in pertinent part:

                       A. In any case in which the court has suspended the
               execution or imposition of sentence, the court may revoke the
               suspension of sentence for any cause the court deems sufficient
               that occurred at any time within the probation period, or within the
               period of suspension fixed by the court. If neither a probation
               period nor a period of suspension was fixed by the court, then the
               court may revoke the suspension for any cause the court deems
               sufficient that occurred within the maximum period for which the
               defendant might originally have been sentenced to be imprisoned.

                  ....

                       C. If the court, after hearing, finds good cause to believe
               that the defendant has violated the terms of suspension, then: (i) if
               the court originally suspended the imposition of sentence, the court
               shall revoke the suspension, and the court may pronounce

       1
         By jurisdiction we assume Green is referring to the concept that “other conditions of
fact must exist which are demanded by the unwritten or statute law as the prerequisites of the
authority of the court to proceed to judgment or decree.” Porter v. Commonwealth, 276 Va. 203,
228, 661 S.E.2d 415, 426 (2008) (quoting Farant Inv. Corp. v. Francis, 138 Va. 417, 427-28, 122
S.E. 141, 144 (1924)).
                                               -3-
               whatever sentence might have been originally imposed or (ii) if the
               court originally suspended the execution of the sentence, the court
               shall revoke the suspension and the original sentence shall be in
               full force and effect. The court may again suspend all or any part
               of this sentence and may place the defendant upon terms and
               conditions or probation.

       Furthermore, “[b]ecause probation depends for enforceability upon the existence of a

term of sentence suspension, the duration of . . . probation cannot extend beyond . . . the

specified period of suspension.” Hartless v. Commonwealth, 29 Va. App. 172, 175, 510 S.E.2d

738, 740 (1999). Finally, a sentence is suspended “from the moment following its

pronouncement.” Coffey v. Commonwealth, 209 Va. 760, 763, 167 S.E.2d 343, 345 (1969).

       Here, on December 14, 1993, the trial court suspended nine years of Green’s ten-year

sentence for ten years on condition that Green be of good behavior for those ten years. That

ten-year period of suspension period began from the moment of its pronouncement, December

14, 1993, and expired ten years later, on December 14, 2003.

       The Commonwealth argues the trial court had authority to revoke the suspended sentence

in 2017 because the order provided that the period of supervised probation did not commence

until Green was released from incarceration, which did not occur until 2014. However, Code

§ 19.2-306 contains no provision that would toll the period of suspension while Green was

incarcerated for unrelated offenses that occurred prior to the commencement of the period of

suspension.2 And, as we have noted above, the period of probation cannot exceed the period of

suspension. See Hartless, 29 Va. App. at 175, 510 S.E.2d at 740. Accordingly, after December

14, 2003, the trial court no longer had authority to revoke Green’s previously-suspended



       2
         But see Rease v. Commonwealth, 227 Va. 289, 316 S.E.2d 148 (1984), decided under
Code § 19.2-306 prior to the enactment of the 2002 amendments, which held that where an
individual on probation commits a new crime during the period of probation and is arrested by a
foreign jurisdiction beyond the reach of the trial court, the one-year time constraint of Code
§ 19.2-306 is suspended.
                                                -4-
sentence. Thus, the trial court erred in revoking that suspended sentence for events that occurred

in 2015.

                                           CONCLUSION

       For the foregoing reason, the decision of the trial court is reversed.

                                                                           Reversed and dismissed.




                                                -5-